429 F.2d 37
Mose W. SANDERS, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Appellee.
No. 160-70.
United States Court of Appeals, Tenth Circuit.
June 10, 1970.
Rehearing Denied August 24, 1970.

Kent Frizzell, Atty. Gen., and Edward G. Collister, Jr., Asst. Atty. Gen., for appellee.
Mose W. Sanders, pro se.
Before LEWIS, Chief Judge, and PICKETT and HICKEY, Circuit Judges.
PER CURIAM.


1
At the time this case was docketed, Sanders was notified that the court was considering summary affirmance, and thereater appellee filed a motion to affirm, with a supporting memorandum. Sanders has taken the opportunity afforded him to file a memorandum opposing such disposition, and a motion for appointment of counsel, which motion is denied.


2
Examination of the file and records in this case prompts the conclusion that a single question is presented which is so unsubstantial as not to warrant further argument. Accordingly, the motion of appellee is granted, and the judgment of the district court is affirmed for the reasons stated in its Memorandum and Order, 313 F.Supp. 1031 (D.Kan.1969). See also Whiteley v. Meacham, 416 F.2d 36 (10th Cir. 1969); and Pierce v. Wilson, 306 F.Supp. 91 (D. Utah 1969).